         Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 1 of 24




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                       )
JASON B. LEE,                                          )
                                                       )
       Plaintiff,                                      )
                                                       )
       v.                                              )       Civil Action No. 19-2284 (DLF)
                                                       )
WILLIAM P. BARR,                                       )
U.S. Attorney General,                                 )
                                                       )
       Defendant.                                      )
                                                       )

            DEFENDANT’S REPLY IN SUPPORT OF MOTION TO DISMISS
              AND OPPOSITION TO MOTION TO AMEND COMPLAINT

       Defendant, U.S. Attorney General William P. Barr, respectfully opposes Plaintiff’s

motion to amend his complaint. ECF No. 12. Plaintiff’s original complaint attempts to bring

claims of workplace discrimination and retaliation under Title VII of the Civil Rights Act. ECF

No. 1. After Defendant moved to dismiss the complaint, ECF Nos. 6, 8, Plaintiff moved to

amend his complaint, ECF Nos. 12, 13. The proposed amended complaint adds factual details to

the previous claims, new legal theories, and new defendants. ECF No. 12-3. The Court should

deny leave to amend as futile because all of the previously identified defects persist in the claims

that Plaintiff proposes to retain in his proposed amended complaint, and the newly added claims

(against both the existing and proposed new defendants) suffer additional clear defects that make

them unable to withstand dismissal. Defendant raises the most glaring of these defects here,

specifically that Plaintiff failed to exhaust his administrative remedies; Plaintiff’s constitutional

claims against the United States are barred by the doctrine of sovereign immunity, Title VII

exclusivity, and Plaintiff’s failure to allege a protected liberty interest; and that a Bivens remedy
         Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 2 of 24




is clearly unavailable here. Plaintiff’s motion for leave to amend should therefore be denied, and

Defendant’s motion to dismiss the current complaint should be granted.

                                        BACKGROUND

I.     Plaintiff’s EEO Complaint

       Plaintiff first contacted an Equal Employment Opportunity (“EEO”) counselor on June

14, 2018, alleging that he had been subjected to discrimination based on his race and alleged

disability during an April 26, 2018, polygraph reexamination and when the revocation of his

security clearance was affirmed. ECF 8-1 at 1-2. Thereafter, on July 20, 2018, Plaintiff filed a

formal Complaint of Discrimination (“Formal EEO Complaint”) with the FBI’s Office of Equal

Employment Opportunity Affairs (“OEEOA”). Id. at 6 (Final Agency Decision). Plaintiff’s

Formal EEO Complaint asserted only that he was discriminated against based on his race

(Asian/Chinese ethnicity), physical disability, and reprisal for engaging in protected EEO

activity when:

        1) On April 26, 2018 he was not accommodated during his polygraph re-examination,
           and the examiner made oral remarks about his Chinese ethnicity; and

        2) He was notified on June 1, 2018, that the revocation of his Top Secret Security
           Clearance was affirmed.

Id.

       On October 18, 2018, DOJ issued a Final Agency Decision dismissing Plaintiff’s

discrimination claims. Id. The Final Agency Decision found Issue 1 as untimely because

Plaintiff failed to contact an EEO Counselor within 45 days of the alleged discriminatory action,

i.e., the April 26, 2018, polygraph examination. Id. at 7. The Decision found that Issue 2 failed

to state a claim because the Equal Employment Opportunity Commission does not have




                                                2
         Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 3 of 24




jurisdiction to review an agency’s determination with regard to either the substance of security

clearance decisions or as to the validity of the clearance requirement itself. Id. at 8.

II.    Plaintiff’s District Court Complaints

       Plaintiff filed this civil action on July 31, 2019. ECF No. 1. Plaintiff’s original

Complaint named one defendant—Attorney General William P. Barr, as Attorney General of the

United States Department of Justice—and included only two claims: a claim for national origin

discrimination in violation of Title VII and a claim for race discrimination in violation of Title

VII. See ECF No. 1 ¶¶ 75-79; 84-88 (asserting claims based on his national origin (Chinese-

American) and race (Mongoloid)). Both claims arose from events related to Plaintiff’s

September 2013 and September 2014 polygraph examinations. See generally id. ¶¶ 32-91.

Plaintiff’s original Complaint contains no allegations regarding the April 2018 polygraph

examination. See generally id.

       Defendant moved to dismiss the Complaint on November 18, 2019. See ECF Nos. 6, and

8. The Motion to Dismiss argued that Plaintiff’s Complaint should be dismissed in full because:

       (i)     Plaintiff had failed to exhaust administrative remedies for any claims based on the
               September 2013 or September 2014 polygraph because he had never submitted
               any claim to the Agency’s EEO office regarding these events, ECF No. 6-1 at 5-9;

       (ii)    Plaintiff had failed to exhaust administrative remedies for any claim based on
               national origin discrimination because his EEO complaint failed to allege national
               origin discrimination with respect to any event, id. at 7;

       (iii)   Plaintiff cannot establish a prima facie case of discrimination with respect to
               either the September 2013 or September 2014 polygraph because “Plaintiff’s
               Complaint also does not establish that the requirement to take the polygraph, in
               and of itself, was an adverse action” within the meaning of Title VII, id. at 9-11;
               and

       (iv)    Plaintiff cannot assert a claim based on the revocation of his security clearance
               because such claims are barred by Dep’t of Navy v. Egan, 484 U.S. 518 (1988),
               id. at 11-13.



                                                  3
         Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 4 of 24




       On January 6, 2020, before filing a response to the Motion to Dismiss, Plaintiff filed the

instant motion to amend his Complaint. See ECF No. 12. Plaintiff attached to this motion a

Proposed First Amendment Complaint (the “PFAC”), which outlines the new claims and

defendants he seeks to add to this action, among other changes. Plaintiff subsequently opposed

Defendant’s Motion to Dismiss in a one paragraph filing, which consisted only of Plaintiff’s

incorporation by reference of his Motion to Amend. ECF No. 13.

       Plaintiff’s PFAC withdraws all claims based on the September 2013 polygraph but

continues to assert claims based on the September 2014 polygraph. See ECF No. 12-3. In

addition, the PFAC seeks to substantially broaden the scope of this action by adding eight new

counts, new legal theories, and new individual defendants. See generally ECF 12-3 (showing

changes). Specifically, Plaintiff seeks to add new Title VII claims, claims against the United

States directly under the Constitution, and claims pursuant to Bivens v. Six Unknown Federal

Narcotics Agents, 403 U.S. 388 (1971). Plaintiff seeks to add as defendants Marie Barr

Santangelo, who signed the May 2018 Access Review Committee letter revoking Plaintiff’s

clearance (the “ARC Letter”), ECF No. 12-1 at 6; ECF No. 12-2 at 1, ¶¶ 9, 170, and “Stacy

Sabilla,” who conducted the 2018 polygraph examination, ECF No. 12-1 at 4, 6; ECF No. 12-2

at 1, ¶¶ 9, 84-85, both in their individual capacities pursuant to Bivens. Plaintiff notes that the

PFAC identifies the newly named 2018 polygraph examiner by phonetic spelling. See ECF No.

12-2 at 1. In fact, his PFAC appears to attempt to name FBI Special Agent Stacy Smiedala, who

conducted the 2018 polygraph reexamination described in the PFAC. As such, the remainder of

this Opposition will refer to the defendant referenced as “SA Sabillia” by his proper name—SA

Smiedala.




                                                  4
         Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 5 of 24




                      LEGAL STANDARD – RULES 12(b)(6) AND 15(a)

       Federal Rule of Civil Procedure 12(b)(6) provides for the dismissal of an action where a

complaint fails to “state a claim upon which relief can be granted.” Although “detailed factual

allegations” are not necessary to withstand a Rule 12(b)(6) motion, Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007), “a complaint must contain sufficient factual matter, accepted as true,

to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal quotation omitted). While courts accept as true all well-pleaded facts, they do not

accept threadbare recitals of the elements of a cause of action, supported by conclusory

allegations. See Iqbal, 556 U.S. at 678; Golden v. Mgmt. & Training Corp., 266 F. Supp. 3d

277, 281 (D.D.C. 2017) (citing Twombly, 550 U.S. at 555) (court need not accept a plaintiff’s

legal conclusions as true, nor must a court presume the veracity of the legal conclusions that are

couched as factual allegations).

       Rule 15 permits a court to grant leave to amend—after the time to amend as of right has

passed, when “justice so requires.” The right to amend is not absolute, not even under the liberal

standard that prevails in civil litigation. See Foman v. Davis, 371 U.S. 178, 182 (1962); see also

Fed. R. Civ. P. 15(a); Atchinson v. District of Columbia, 73 F.3d 418, 425-26 (D.C. Cir. 1996).

A plaintiff may be denied leave to amend on such grounds as “bad faith or dilatory motive on the

part of the movant, . . . undue prejudice to the opposing party by virtue of allowance of the

amendment, [or] futility of amendment.” Foman, 371 U.S. at 182. Amendment of a complaint

is futile “where the complaint as amended would ‘not survive a motion to dismiss . . . .’”

Anderson v. Federal Bureau of Prisons, No. 10-0413, 2011 WL 346079, at *1 (D.D.C. Feb. 3,

2011) (quoting Jung v. Assoc. of Am. Med. Colls., 226 F.R.D. 7, 9 (D.D.C. 2005)). “In other

words, if the proposed amendment would still render the complaint deficient, courts need not



                                                  5
         Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 6 of 24




grant leave.” Bridges v. Lezell Law, PC, 842 F. Supp. 2d 261, 264 (D.D.C. 2012) (citing, inter

alia, Foman, 371 U.S. at 182); see also In re Interbank Funding Corp. Secs. Litig., 629 F.3d 213,

218 (D.C. Cir. 2010) (“[A] district court may properly deny a motion to amend if the amended

pleading would not survive a motion to dismiss.”); James Madison Ltd. v. Ludwig, 82 F.3d 1085,

1099 (D.C. Cir. 1996) (“Courts may deny a motion to amend a complaint as futile . . . if the

proposed claim would not survive a motion to dismiss.”). Additionally, the Court need not grant

leave to amend, “[w]here . . . the complaint, as amended, would radically alter the scope and

nature of the case and bears no more than a tangential relationship to the original action.” Miss.

Ass’n of Coops. v. Farmers Home Admin., 139 F.R.D. 542, 544 (D.D.C. 1991).

       While “[l]iberality in amendment is important to assure a party a fair opportunity to

present his claims[,] . . . equal attention should be given to the proposition that there must be an

end finally to a particular litigation[,]” and a district court need not be “imposed upon by the

presentation of theories seriatim.” Freeman v. Cont’l Gin Co., 381 F.2d 459, 469 (5th Cir. 1967)

(citation omitted). When exercising its discretion to deny leave to amend, the Court need only

base its ruling on a valid ground—such as futility—and explain its rationale. See Foman, 371

U.S. at 182.

                                           ARGUMENT

       The Court should deny leave to amend because permitting Plaintiff to do so would be

futile. The amendments to Plaintiff’s existing claims would not allow them to survive

Defendant’s Motion for dismissal, nor would any of the new claims asserted in Plaintiff’s PFAC

survive a motion to dismiss. Thus, for the reasons set forth in Defendant’s Motion to Dismiss

and those further set out below addressing each count of the PFAC and the Egan issue broadly




                                                  6
         Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 7 of 24




applicable to the PFAC, the court should grant Defendant’s Motion to Dismiss, ECF No. 6, and

deny Plaintiff leave to amend.

I.     Title VII Claims (Counts I – V)

       A.      Legal Requirement to Exhaust Administrative Remedies

       Each count of Plaintiff’s PFAC asserting Title VII claims (proposed Counts I-V) is

subject to dismissal for failure to exhaust administrative remedies. Title VII requires that before

filing a lawsuit in federal court, a plaintiff must timely pursue and exhaust all available

administrative remedies for each discrete claim. See 42 U.S.C. § 2000e16(c) (Title VII); Harris

v. Gonzales, 488 F.3d 442, 443 (D.C. Cir. 2007). “Exhaustion is required in order to give federal

agencies an opportunity to handle matters internally whenever possible and to ensure that the

federal courts are burdened only when reasonably necessary.” Brown v. Marsh, 777 F.2d 8, 14

(D.C. Cir. 1985).

       Under Title VII, among the mandatory administrative requirements is that a federal

employee or applicant who believes he has been discriminated against on the basis of a protected

category must contact an EEO office counselor within 45 days of the alleged discriminatory

event and must subsequently file a formal administrative complaint. 29 C.F.R. § 1614.105(a)(1);

Siegel v. Kreps, 654 F. 2d 773, 776 (D.C. Cir. 1981) (“The principal exhaustion requirement is

that the complainant must initially seek relief in the agency which has allegedly discriminated

against him.”). The 45-day period to make contact with an EEO counselor begins to run when

an employee has a “reasonable suspicion” of a discriminatory action. See Adesalu v. Copps, 606

F. Supp. 2d 97, 102 (D.D.C. 2009). When a plaintiff fails to exhaust the administrative process

prior to bringing a lawsuit in federal court, his claim is subject to dismissal. See Nat’l R.R.

Passenger Corp. v. Morgan, 536 U.S. 101, 113-14 (2002); Gillet v. King, 931 F. Supp. 9, 12-13



                                                  7
         Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 8 of 24




(D.D.C. 1996) (dismissing Plaintiff’s Title VII claims for failure to exhaust his administrative

remedies).

       B.      Plaintiff’s Formal Complaint of Discrimination Did Not Allege
               Discrimination Occurred During the September 2014 Polygraph
               Examination (Counts I-II)

       The Court should deny Plaintiff’s Motion to Amend as to Counts I and II because

Plaintiff failed to submit the asserted claims to the Agency’s EEO office prior to filing suit in

this Court and, therefore, has failed to exhaust his administrative remedies. The only two alleged

agency actions upon which Plaintiff based his claims in the Formal EEO Complaint were: (i) the

execution of the April 2018 polygraph reexamination, and (ii) the June 2018 affirmation of

revocation of his security clearance. See ECF 8-1 at 1-2. In contrast, Counts I and II of

Plaintiff’s PFAC allege that he was subjected to discrimination based on his national

origin (Count I) and race (Count II) during the September 2014 polygraph examination. See

ECF No. 12-2 ¶¶ 108-136.

       Significantly, although Plaintiff’s Formal EEO Complaint makes a vague reference to

“discrimination . . . faced . . . since 2014,” Plaintiff’s Formal EEO Complaint does not contain

any allegations regarding the purportedly discriminatory actions that he now alleges occurred in

September 2014, nor does it assert that Plaintiff wished to assert a discrimination claim based on

agency actions that allegedly occurred in 2014. See ECF 8-1 at 1-2. In fact, Plaintiff never

contacted an EEO Counselor, or filed a formal complaint of discrimination, based on any

discriminatory actions alleged to have occurred during his September 2014 polygraph

examination. Accordingly, Plaintiff has failed to exhaust his administrative remedies for these

claims and the Court should deny Plaintiff’s Motion to Amend as to Counts I and II of the

PFAC. See, e.g., Bowe-Connor v. Shinseki, 923 F. Supp. 2d 1, 7 (D.D.C. 2013) (dismissing



                                                  8
         Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 9 of 24




plaintiff’s Title VII claim and issuing summary judgment for defendants because plaintiff’s

allegations were not included in formal EEO complaint).

       C.      Plaintiff Did Not Contact an EEO Counselor Within Forty-Five (45)
               Days of the Actions Alleged to be Discriminatory (Counts I-IV)

       The Court should also deny Plaintiff’s Motion to Amend as to Counts I-IV because

Plaintiff failed to make contact with the EEO counselor within 45 days of the alleged

discriminatory acts. As stated above, a federal employee who believes he has been discriminated

against on the basis of a protected category must contact an EEO counselor prior to filing a

complaint of discrimination for the purpose of attempting informal resolution of the

matter. See 29 C.F.R. §1614.105(a). Contact with an EEO counselor must be initiated “within

45 days of the date of the matter alleged to be discriminatory, or within 45 days of the effective

date of a personnel action.” 29 C.F.R. §1614.105(a)(1). Further, the United States Court of

Appeals for the District of Columbia Circuit has adopted a “reasonable suspicion” standard to

determine when the limitations period is triggered under the regulations. See Aceto v. England,

328 F. Supp. 2d 1, 7 (D.D.C. 2004) (“This court applies the ‘reasonable suspicion’ standard, . . .

which starts the [45 day] time limit when the plaintiff has a reasonable suspicion that he has been

the victim of discrimination.”). If contact is not initiated within the requisite time limit, a

complaint filed thereafter by the employee is subject to dismissal. See 29 C.F.R.

§ 1614.107(a)(2).

       First, even if Plaintiff’s Formal EEO Complaint could be reasonably read to include

claims based on his September 2014 polygraph – which it cannot – Counts I and II of Plaintiff’s

PFAC still fail because he failed to make contact with the EEO counselor within 45 days of the

alleged discriminatory acts. See 29 C.F.R. § 1614.105(a)(1). Notably, the 45-day time limit for

Plaintiff to initiate contact with an EEO counselor began to run on the date that Plaintiff took the

                                                   9
        Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 10 of 24




polygraph because, based on Plaintiff’s own allegations, he should have (or did) have a

“reasonable suspicion” that discriminatory conduct had allegedly occurred on the date he took

the polygraph.

       Specifically, with respect to the September 2014 polygraph, Plaintiff’s PFAC alleges that

 that the examiner “made certain remarks that . . . were highly inappropriate and unprofessional,”

including “a series of questioning regarding the Plaintiff’s exposure to environments where

others spoke primarily dialects of Chinese” and that “led the Plaintiff to conclude that this

examiner . . . had an attitude and demeanor hostile to the Plaintiff due to his Chinese ancestry.”

ECF 12-2 ¶¶ 46-48. Plaintiff’s allegations reflect that, on the day of the polygraph testing,

Plaintiff had concluded – or, at the very least, had a reasonable suspicion – that discriminatory

conduct may have occurred. Consequently, the 45-day time limit for Plaintiff to submit any

claims related to September 2014 polygraph to the EEO counselor began to run on the date of the

polygraph examination.

       Despite having a reasonable suspicion of any alleged discriminatory conduct on the date

that the conduct occurred, Plaintiff did not contact an EEO counselor until June 14, 2018, which

was almost 4 years after the alleged discriminatory polygraph examination and over 3 years after

the revocation of his security clearance. See ECF 8-1 at 1. Since the alleged action taken against

Plaintiff during the September 2014 polygraph examination was a discrete discriminatory act,

Plaintiff was required to contact an EEO counselor within 45-days of the alleged action;

however, Plaintiff failed to make such contact and, therefore, Counts I and II fail to state a claim

and the Court should deny Plaintiff’s Motion to Amend as to Counts I and II of the PFAC. See

Morgan, 536 U.S. at 113 (“[D]iscrete discriminatory acts are not actionable if time barred . . . .

Each discriminatory act starts a new clock for filing charges alleging that act. The charge,



                                                 10
        Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 11 of 24




therefore, must be filed within the [45]-day time period after the discrete discriminatory act

occurred.”).

       Second, Plaintiff alleges in his PFAC that he was he was retaliated against (Count III)

and subjected to discrimination based on his national origin (Count IV) and race (Count V)

during his April 26, 2018 polygraph examination. See ECF 12-2 ¶¶ 137-166. As stated

above, Plaintiff contacted an EEO Counselor on June 14, 2018, alleging that he experienced

discriminatory treatment during the April 26, 2018 polygraph examination. ECF 8-1 at 1-2.

However, Plaintiff’s contact with the EEO Counselor was forty-nine (49) days after the date of

the polygraph examination alleged to be discriminatory and, therefore, was untimely. See 29

C.F.R. §1614.105(a)(1); see also Morgan, 536 U.S. at 1. Importantly, Plaintiff stated in his

Formal EEO Complaint that he reasonably suspected discrimination occurred on April 26, 2018

– the date of his polygraph examination. ECF 8-1 at 1. Therefore, his contact with the EEO

Counselor on June 14, 2018, was beyond the forty-five (45) day time limit and Plaintiff cannot

sustain any claims based on alleged discriminatory conduct which occurred during the 2018

polygraph examination. See 29 C.F.R. §1614.105(a)(1); Morgan, 536 U.S. at 1.

       D.      Plaintiff’s Formal EEO Complaint Did Not Assert a Claim Based on National
               Origin (Counts I and IV)

       Even if Plaintiff could assert claims based on his September 2014 or August 2018

polygraph examinations – which he cannot – Plaintiff could still not assert any claim based on

national origin discrimination because he has failed to exhaust his administrative remedies with

respect to such claims. In Plaintiff’s Formal EEO Complaint, he alleged that he was

discriminated against in April 2018 based on his race and alleged physical disability only. See

ECF 8-1 at 1. In contrast, Plaintiff now alleges in Counts I and IV of the PFAC that he was

subject to discrimination based on his national origin (Counts I and IV). See ECF 12-2 ¶¶ 108-

                                                11
        Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 12 of 24




127; 149-157. Plaintiff’s Formal EEO Complaint makes no mention of alleged national origin

discrimination and it included no allegations to support such a claim. Because Plaintiff did not

assert any claim of national origin discrimination, he cannot now assert such a claim in this

Court. See, e.g., Lane v. Hilbert, Civ. A. No. 03-5309, 2004 WL 1071330, at *1 (D.C. Cir. May

12, 2004) (affirming dismissal of complaint on exhaustion grounds because district court

complaint alleged sex discrimination and sexual harassment while administrative complaint

alleged racial discrimination and hostile work environment); Rogers v. Smithsonian Inst., 305 F.

Supp. 3d 89, 96 (D.D.C. 2018) (dismissing plaintiff’s racial discrimination claims for failure to

state a claim because such claims were not included in the plaintiff’s formal EEO complaints);

Bowe-Connor, 923 F. Supp. 2d at 7 (dismissing national origin claim on exhaustion grounds

because not raised in plaintiff’s EEO complaint); Nyunt v. Tomlinson, 543 F. Supp. 2d 25, 35

(D.D.C. 2008) (dismissing racial discrimination claim on exhaustion grounds because

complainant only made a claim of national origin discrimination in administrative complaint).

      E. Only the Head of the Agency is Proper Defendant for Title VII Claims.

       Even if the PFAC stated any claims under Title VII that were properly exhausted, it is

clear that the new Title VII claims proposed to be brought against Defendants SA Smiedala and

Ms. Santangelo would still need to be dismissed because only the head of the agency is a proper

defendant under Title VII. See 42 U.S.C. § 2000e-16(c); Davis v. California, 613 F.2d 957, 958

n.1 (D.C. Cir. 1980); Webster v. Spencer, 318 F. Supp. 3d 313, 317 (D.D.C. 2018). Because

neither SA Smiedala nor Ms. Santangelo are the head of the agency, any remaining Title VII

claims against them must be dismissed as to them.




                                                12
        Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 13 of 24




II.    Constitutional Claims Against the United States (Counts VI – VII)

       Plaintiff’s PFAC seeks to assert two new claims against the United States arising directly

under the United States Constitution: a claim for a “Fifth Amendment Violation of Due Process”

(Count VI) and a claim for a “Fifth Amendment Violation of Equal Protection” (Count VI). See

ECF No. 12-2 ¶¶ 167-183. He appears to seek money damages and injunctive relief pursuant to

both claims. See id. at 27, ¶¶ 180, 183. But, Plaintiff’s proposed Counts VI and VII are barred

by the doctrines of sovereign immunity and Title VII exclusivity, and fail to allege a protected

liberty interest. Because neither claim, regardless of the relief sought, could withstand a motion

to dismiss, Plaintiff’s request to add these claims should be denied as futile.

       Plaintiff’s attempt to state a constitutional claim against the United States for money

damages is a non-starter. The United States, as sovereign, is immune to claims for money

damages unless that immunity has been waived. See, e.g., Sullivan v. Cent. Intelligence Agency,

No. CV 07-0685 (RWR), 2009 WL 10717426, at *2 (D.D.C. Mar. 6, 2009); Ranger v. Tenet, 274

F. Supp. 2d 1, 5-6 (D.D.C. 2003). Plaintiff has failed to point to any authority demonstrating

that the United States has waived its immunity for the type of constitutional claims presented

here. Permitting Plaintiff to add his proposed claims for money damages against the United

States would therefore be fruitless, for the court would lack jurisdiction to hear his

claims. See Brown v. Sec’y of Army, 78 F.3d 645, 648 (D.C. Cir. 1996); Dye v. United States,

516 F. Supp. 2d 61, 70-71 (D.D.C. 2007) (“Plaintiffs’ constitutional damages claims against the

United States are dismissed for lack of subject matter jurisdiction . . .”).

       Plaintiff’s proposed Counts VI and VII as they relate to injunctive relief fare no better.

Through Count VII, Plaintiff seeks to assert an equal protection claim against the United States.

But Title VII provides the exclusive remedy for claims of workplace discrimination and



                                                  13
        Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 14 of 24




retaliation. See Brown v. General Services Administration, 425 U.S. 820, 828-29 (1976)

(observing that the purpose of Title VII was to create an the “exclusive, preemptive

administrative and judicial scheme for the redress of federal employment discrimination.”);

Ethnic Employees of Library of Congress v. Boorstin, 751 F.2d 1405, 1415 (D.C. Cir. 1985);

Kizas v. Webster, 707 F.2d 524, 542 (D.C. Cir. 1983) (holding that FBI complainants’ argument

that “they may pursue, additionally or alternately, a claim directly under the fifth amendment”

despite coverage under Title VII is “unavoidably foreclosed by precedent.”). This exclusivity

covers constitutional, statutory, and common law claims, and is determined not by the labels

attached by plaintiff’s pleadings but by the underlying conduct alleged. See Coulibaly v. Kerry,

213 F. Supp. 3d 93, 131-32 (D.D.C. 2016); King v. Holder, 941 F. Supp. 2d 83, 92 (D.D.C.

2013) (explaining that Title VII preempts “both [federal] constitutional claims and common law

tort claims arising out of the same conduct that forms the basis for a plaintiff’s Title VII claim”).

       Here, Plaintiff merely seeks to recast his Title VII discrimination claim as a constitutional

equal protection claim and bring suit for employment discrimination directly under the

Constitution rather than under Title VII. The underlying conduct for Plaintiff’s newly proposed

Count VII clearly overlaps with his Title VII claims; he does not allege an entirely new action,

but instead only new legal theories and additional factual details about the existing claims. See,

e.g., ECF 12-3 ¶¶ 62-67 (new factual details about existing claims); ECF No. 12-3 ¶¶ 167-

183 (new legal theories). Because Title VII provides an exclusive remedy, allowing Plaintiff to

amend his Complaint to add this claim would be futile and should be denied.

       Through Count VI—Plaintiff’s “Fifth Amendment Due Process” claim—Plaintiff alleges

a violation of his liberty interest in securing his reputation. Although such a claim—the remedy

for which is a name-clearing hearing—is cognizable under certain circumstances, see, e.g.



                                                 14
         Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 15 of 24




McCormick v. District of Columbia, 752 F.3d 980, 987-89 (D.C. Cir. 2014) (citing Codd v.

Velger, 429 U.S. 624, 627 (1977); O’Donnell v. Barry, 148 F.3d 1126, 1139-42 (D.C. Cir. 1998),

it is not cognizable here, because Plaintiff has failed to allege a protected liberty interest.

        To state a claim for deprivation of a liberty interest without due process, a plaintiff must

allege a protected liberty interest. An individual “does not have a liberty interest in a security

clearance,” Peter B. v. Cent. Intelligence Agency, 174 F. Supp. 3d 308, 318 (D.D.C. 2016) (citing

Jones v. Dep’t of Navy, 978 F.2d 1223, 1226 (Fed. Cir. 1992)), which is bestowed at the

discretion of the Executive Branch, see Dep’t of the Navy v. Egan, 484 U.S. 518, 528 (1988).

Rather, an employee’s liberty interest “centers on his concern for his reputation and good name.”

Jones, 978 F.2d at 1226. This is not coextensive with a clearance, for a clearance “does not

equate with passing judgment upon an individual’s character.” Id. (quoting Egan, 484 U.S. at

528).

        Although Plaintiff’s PFAC identifies the interest at stake as “securing [Plaintiff’s]

reputation,” ECF No. 12-2 ¶ 168, this claim is belied by his proposed pleading. The PFAC

asserts “Plaintiff was not terminated because he was dishonest, deceitful, a Chinese spy or for

any other reason.” Id. ¶ 176. Nor does Plaintiff allege that his clearance was terminated because

the United States falsely identified him as such.1 Instead, Plaintiff alleges that he was

“ultimately terminated because he failed a polygraph and the ARC didn’t overturn the decision in

2018.” ECF No. 12-2 ¶ 175. To the extent that the PFAC expresses a concern about Plaintiff’s

reputation, that concern is derived from Plaintiff’s anticipation of the effect that a loss of his

security clearance has had or will have on his reputation. See generally id. But because an


1
  See generally ECF No. 12-2; see also ECF No. 12-1 at 6 (alleging that the ARC letter
concluded that use of countermeasures or deception were not conclusive, and that he FBI did no
investigation as to whether Plaintiff is “the leader of [a] Chinese spy ring”).

                                                  15
        Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 16 of 24




individual’s clearance status “does not equate with passing judgment on an individual’s

character,” Egan, 484 U.S. at 528,2 Plaintiff has failed to plead the denial of a protected liberty

interest and, consequently, permitting amendment to add Count VI of the PFAC would be futile.

III.   Plaintiff is Barred by Egan from Challenging His Security Clearance Revocation.

       Plaintiff alleges that due to discriminatory actions taken by the polygraph examiners his

security clearance was revoked and, ultimately, his employment with the FBI was terminated,

see ECF. No. 1 at 4-8; however, Plaintiff is unable to assert claims under Title VII based on the

revocation of his security clearance because “Title VII does not authorize review of security

clearance decisions made by the Executive, even when discrimination is alleged.” Gill v. U.S.

Dep’t of Justice, No. CV 15-824, 2016 WL 3982450, at *4 (D.D.C. July 22, 2016). See

generally Dep’t of Navy v. Egan, 484 U.S. 518 (1988). This is because “[s]ecurity clearance

decisions ‘must be made by those with the necessary expertise in protecting classified

information.’” Id. (quoting Egan, 484 U.S. at 529). “The agency that is responsible for an

individual must have the discretion to determine if [he] should have access to classified

information in the agency, as it is the agency that bear[s] the responsibility for the protection of

classified information committed to his custody.” Id. Therefore, “no one has a ‘right’ to a

security clearance,” instead “[t]he grant of a clearance requires an affirmative act of discretion on

the part of the granting official.” Egan, 484 U.S. at 528.

       Relying on Egan, the United States Court of Appeals for the D.C. Circuit has held that

“[b]ecause the authority to issue a security clearance is a discretionary function of the Executive

Branch and involves the complex area of foreign relations and national security, employment


2
 Cf. Molerio v. FBI, 749 F.2d 815, 824 (D.C. Cir. 1984) (explaining that while receiving “a ‘top
secret’ clearance is assuredly a badge of loyalty; . . . to be denied it on unspecified grounds in no
way implies disloyalty or any other repugnant characteristic.”).

                                                 16
         Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 17 of 24




actions based on denial of security clearance are not subject to judicial review, including under

Title VII.” Bennett v. Chertoff, 425 F.3d 999, 1001 (D.C. Cir. 2005). See also Oryszak v.

Sullivan, 576 F.3d 522, 526 (D.C. Cir. 2009) (Ginsberg, J., concurring) (“We have held that

actions based upon [a] denial of security clearance[s] . . . are beyond the reach of judicial

review.”) (citations omitted). “This is true even if the employee claims, under Title VII, that the

security clearance decision was racially motivated.” Thomas v. Johnson, 4 F. Supp. 3d 157, 160

(D.D.C. 2014). See also Ryan v. Reno, 168 F.3d 520, 524 (D.C. Cir. 1999) (“[A]n adverse

employment action based on denial or revocation of a security clearance is not actionable under

Title VII.”).

        In his PFAC, Plaintiff continues to assert claims under Title VII alleging that the

examiners’ purported conduct during the September 2014 polygraph examination “proximately

caused” the termination of his employment with the FBI. Mot. Amd. (ECF No. 12-1) at 5. Thus,

he still alleges that the adverse employment action by the FBI was directly predicated on an

unfavorable security clearance determination. See also PFAC ¶¶ 110, 169. The FBI has broad

discretion in determining whether Plaintiff should have access to classified information in its

possession, and courts may not second-guess such decisions. See Bennett, 425 F.3d at 1001.

Accordingly, Plaintiff’s claims under Title VII based on the revocation of his security clearance

are not subject to judicial review and his Title VII claims should be dismissed. See Gill, Civ. A.

No. 15-0824, 2016 WL 3982450, at *4 (noting dismissal of discrimination claims would be

appropriate under Title VII because the statute does not authorize review of security clearance

decisions); Bennett, 425 F.3d at 1004 (affirming dismissal of plaintiff’s Title VII claims because

the court could not review agency’s security clearance determination).




                                                 17
         Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 18 of 24




       In his motion to amend his complaint, Plaintiff argues that his new constitutional claims

escape the reach of Egan. ECF No. 12-1 at 5. This effectively concedes that Egan does in fact

bar his claims under Title VII. Moreover, it is clear that his PFAC is merely a repackaging of his

employment in constitutional terms in order to evade Egan (as well as the exclusivity of Title VII

for workplace discrimination claims, per Brown, discussed above). The Court should reject this

attempt to circumvent Egan.

       The PFAC seeks exactly the same relief as his original complaint, with the only addition

being “a Codd hearing to clear his name.” ECF No. 12-3 at 28. Such a hearing would add little

to relief originally requested which would already establish the validity of his claims.

Inevitably, the same Egan problems would remain squarely at issue because he seeks to be

returned to his prior position (ECF No. 12-3 at 28) which necessarily means restoration of his

security clearance. That plaintiff now purportedly seeks this relief under the Constitution rather

than Title VII does not alter the facts that “the authority to issue a security clearance is a

discretionary function of the Executive Branch and involves the complex area of foreign

relations and national security” and this Court lacks the competence to countermand Executive

Branch judgments in this area. Bennett, 425 F.3d at 1001. Adjudication of Plaintiff’s allegations

of misjudgments and incorrect assessments would require the Court to second guess the security

assessments that Egan instructs are not for the courts to make. Because adjudication of the

merits of plaintiff’s claims—no matter how they are labeled—is outside the competence of the

judicial branch, such review should be denied.

       The D.C. Circuit has rejected attempts to evade Egan by adding constitutional claims.

See, e.g., Palmieri v. United States, 896 F.3d 579, 585 (D.C. Cir. 2018). Other circuits have

ruled similarly that Egan bars judicial review of claims challenging security clearance



                                                  18
        Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 19 of 24




determinations because any inquiry into an agency’s reasons for revoking plaintiff’s clearance

“would of necessity require some judicial scrutiny of the merits of the revocation decision.”

Perez v. FBI, 71 F.3d 513, 514 (5th Cir. 1995); Brazil v. U.S. Dept. of Navy, 66 F.3d 193, 197-98

(9th Cir. 1995) (where Egan barred plaintiff’s Title VII claim, he could not recover under a

Bivens-type equal protection claim because Title VII provided the exclusive remedy); see also

Hegab v. Long, 716 F.3d 790, 795 (4th Cir. 2013) (Administrative Procedure Act claim); El-

Ganayni v. U.S. Dep’t of Energy, 591 F.3d 176, 185 (3d Cir. 2010) (holding that Egan bars First

Amendment retaliation claims); Hall v. U.S. Dep’t of Labor, Admin. Review Bd., 476 F.3d 847,

852-53 (10th Cir. 2007); Dorfmont v. Brown, 913 F.2d 1399, 1401 (9th Cir. 1990) (holding that

Egan bars due process claims that were essentially “attacks on the merits” of the revocation

decision).

       Plaintiff’s reliance on National Fed’n of Fed. Employees v. Greenberg, 983 F.2d 286,

290 (D.C. Cir. 1993) is misplaced. The decision did not involve workplace discrimination

claims, and so it does not address the Title VII exclusivity under Brown v. GSA discussed above.

Moreover, the case involved facial challenges to the use of a questionnaire in the security

clearance process (which were ultimately rejected on the merits). See id. It thus does not answer

the problem presented by Plaintiff’s PFAC which requires the Court to second guess an

individualized, discretionary security clearance decision and so still creates the core Egan

problems, per Palmieri and similar cases.

IV.    Bivens Claims (Counts VIII – XI)

       The remaining counts of Plaintiff’s PFAC seek to assert claims against SA Smiedala and

Ms. Santangelo in their individual capacities, pursuant to Bivens v. Six Unknown Federal

Narcotics Agents, 403 U.S. 388 (1971). Permitting amendment to allow these claims would be



                                                19
        Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 20 of 24




futile because no Bivens remedy exists for the constitutional violations Plaintiff alleges.

       In Bivens, the Supreme Court established an implied remedy for money damages against

“federal officers who violated the [Fourth Amendment] prohibition against unreasonable search

and seizures.” Ziglar v. Abbasi, 137 S. Ct. 1843, 1854 (2017) (citing Bivens, 403 U.S. at

397). The Supreme Court later recognized an implied cause of action in only two other

constitutional contexts, neither of which are analogous to this case. See Davis v. Passman, 442

U.S. 228, 248-49 (1979) (recognizing an implied damages claim against a Congressman under

the Fifth Amendment Due Process Clause for gender-discriminatory firing); Carlson v. Green,

446 U.S. 14, 19, 23 (1980) (recognizing an implied damages claim under the Eighth Amendment

Cruel and Unusual Punishments Clause for failure to provide adequate medical treatment). Since

then, the Supreme Court has made clear that expanding the Bivens remedy is a

“disfavored judicial activity.” Abassi, 137 S. Ct. at 1857 (internal citations omitted).

       Abbasi established a two-step test for determining when a Bivens remedy exists. Before

recognizing a Bivens remedy a court must analyze (1) whether the claim arises in a new context;

and (2) whether special factors counsel against implying a damages remedy. Abbasi, 137 S. Ct.

at 1859-60. If a case presents a new context—that is, if it implicates a new constitutional right or

is “different in a meaningful way from previous Bivens cases decided by [the Supreme

Court],”—a court may recognize a remedy in the absence of affirmative action by Congress only

if there are no special factors counselling hesitation. Id. at 1857. Such special factors

include the existence of alternative process or method of relief. Id. at 1857-59, 1863. Indeed,

“the existence of alternative remedies usually precludes a court from authorizing a Bivens

action.” Id. at 1865; see also Correctional Services Corp. v. Malesko, 534 U.S. 61, 69

(2001). In the absence of an alternative process, “a Bivens remedy is a subject of judgment.”

Wilkie v. Robbins, 551 U.S. 537, 550 (2007). “If there are sound reasons to think Congress
                                                 20
        Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 21 of 24




might doubt the efficacy or necessity of a damages remedy . . . the courts must refrain from

creating the remedy in order to respect the role of Congress in determining the nature and extent

of federal-court jurisdiction under Article III.” Abbasi, 137 S. Ct. at 1858.

       All of Plaintiff’s newly asserted Bivens claims present a new context; proposed Count

VIII (First Amendment claim) implicates a constitutional right for which the Supreme Court has

never recognized a Bivens remedy and Counts IX, X and XI (Fifth Amendment claims) clearly

do not present the type of claim permitted in Davis. Precedent and Congressional action

foreclose any argument that the judicial creation of a damage remedy is appropriate for these

new contexts. Even before Abbasi, the Supreme Court and the D.C. Circuit, citing the Civil

Service Reform Act of 1978 (CSRA), 5 U.S.C. § 1101 et seq., both declined to recognize

a Bivens remedy for alleged First Amendment violations by federal employers. See Wilkie, 551

U.S. at 550 (citing Bush v. Lucas, 462 U.S. 367 (1983) (“We have accordingly held against

applying the Bivens model to claims of First Amendment violations by federal

employers”); Bush, 462 U.S. at 385-90; Davis v. Billington, 681 F.3d 377, 381-383 (D.C. Cir.

2012) (hereinafter “Billington”). Moreover, the D.C. Circuit has similarly refused to

expand Bivens to provide a remedy for an adverse employment action under the Fifth

Amendment arising from an employee’s criticism of government policies. Billington, 681 F.3d

at 381, 386, 388 (holding that the CSRA is “a comprehensive system to administer public

rights,” through which “Congress has made an informed judgment about which remedies should

be available to particular classes of civil-service employees.”).

       Since Abassi, nothing has changed to minimize the CSRA’s preclusive effect on

a Bivens remedy in this context. Indeed, the CSRA provides precisely the type of “alternative,

existing process” that counsels against “providing a new and freestanding remedy in damages.”



                                                 21
        Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 22 of 24




Wilkie, 551 U.S. at 550; Abbasi, 137 S. Ct. at 1858. Through it, “certain federal employees may

obtain judicial review of specified adverse employment actions.” Elgin v. Dep’t of the Treasury,

567 U.S. 1, 5 (2012). Its procedural and substantive provisions are comprehensive. Bush, 462

U.S. at 368. Even where the CSRA’s terms omit remedies for certain claimants or do not

provide relief for the specific harm alleged, its existence counsels judicial abstention. See

Spagnola v. Matthis, 859 F.2d 223, 226-30 (D.C. Cir. 1988) (en banc). As such, the case law

overwhelmingly rejects finding a Bivens remedy for workplace discrimination or

retaliation. See, e.g., Spagnola v. Mathis, 859 F.2d at 223, 227-229 (D.C. Cir. 1988) (en banc)

(holding that “special factors,” among which are the CSRA, preclude Bivens remedies for civil

service employees and applicants who advance constitutional challenges to personnel

decisions); Wilson v. Libby, 535 F.3d 697, 705-06 (D.C. Cir. 2008) (observing that the D.C.

Circuit has found in the CSRA and Title VII “comprehensive remedial schemes” counseling

against recognizing a Bivens remedy); Webster v. Spencer, 318 F. Supp. 3d 313, 320 (D.D.C.

2018) (declining to recognize a Bivens remedy, concluding that Title VII is a comprehensive

scheme designed to address discrimination and retaliation in federal employment)).

       Here, Plaintiff’s proposed Counts VIII-XI, concern personnel decisions and alleged

discrimination arising from the actions of SA Smiedala, and Ms. Santangelo. See, e.g., ECF No.

12-1 at ¶¶ 74, 103, 107, 175, 197, 200, 204, 206-08. Precedent and the comprehensive remedial

schemes set out by the CSRA and Title VII for addressing such actions unquestionably disfavors

recognizing a Bivens remedy here. Moreover, an alternative remedial scheme aside, other

special factors likewise counsel against recognizing Plaintiff’s proposed Bivens claims.

Recognizing a Bivens remedy here would interfere with the executive branch’s discretion to

grant, withhold, or rescind security clearances, see Egan, 484 U.S. at 528, and through it



                                                 22
        Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 23 of 24




undermine the executive branch’s ability to control the dissemination of national security

information. It would risk overwhelming executive employees and agencies with Bivens actions,

thereby affecting their ability to perform their duties. Polygraphers, specifically, would risk

subjecting themselves to liability each time they noted an abnormality in an examination, while

the accompanying threat of liability would likely impact the administration of polygraph

examinations and the interpretation of results. For precisely these reasons, the Supreme Court

has recognized that in this realm, deference should be shown to the executive. Id. at 530

(acknowledging that, with respect to employees in sensitive positions, “an agency head who

must bear the responsibility for the protection of classified information committed to his custody

should have the final say in deciding” in whom to repose his trust). Thus, even if Congressional

action does not foreclose Plaintiff’s claim—which it should—implying a Bivens remedy here

would still be improper. Absent a remedy, permitting Plaintiff to amend his complaint and drag

into federal court individual employees acting in the service of the Executive, and thereby

subjecting them to all the burdens and expenses that involves, would be improper and should be

prohibited.

                                           *     *     *




                                                 23
          Case 1:19-cv-02284-DLF Document 18 Filed 04/29/20 Page 24 of 24




                                           CONCLUSION

          For the foregoing reasons, the Court should deny Plaintiff’s leave to amend as futile and

dismiss the case. If the Court permits the PFAC to be filed, Defendants reserve their right to

move to dismiss on all colorable grounds, including but not limited to the arguments raised

herein.


Dated: April 29, 2020                          Respectfully submitted,

                                               TIMOTHY J. SHEA, D.C. Bar #437437
                                               United States Attorney for the District of Columbia

                                               DANIEL F. VAN HORN, D.C. Bar #924092
                                               Chief, Civil Division

                                                /s/ Alan Burch
                                               ALAN BURCH, D.C. Bar #470655
                                               Assistant United States Attorney
                                               United States Attorney’s Office, Civil Division
                                               555 Fourth St., NW
                                               Washington, DC 20530
                                               (202) 252-2550, alan.burch@usdoj.gov

                                               Counsel for Defendants




                                                  24
